Citation Nr: 0923439	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-23 734	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from November 1952 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, whereby service connection was denied for 
bilateral hearing loss.

In June 1994 and October 1994 rating decisions, the RO in 
Montgomery adjudicated a claim for non-service-connected 
pension benefits.  Hearing loss was addressed in connection 
with the claim.  There is no indication from those decisions 
that compensation benefits were adjudicated, including 
service connection for hearing loss.  Thus, the claim on 
appeal is a new claim.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran asserts that he has hearing loss traceable to his 
active military service.  Specifically, he states that he was 
exposed to loud noise in the engine room while performing his 
duties as an engineer for more than two years at sea in the 
United States Navy.  The Veteran believes that he developed 
hearing loss as a result of the stated in-service noise 
exposure.  Thus, he contends that service connection is 
warranted.

The Veteran's service treatment records are negative for 
treatment for, or a diagnosis of, hearing loss.  There is no 
explicit documentation of exposure to loud noises.  His 
entrance and separation examinations were normal regarding 
his ears and hearing.  Nevertheless, the Veteran is competent 
to report factual matters of which he has first hand 
knowledge, such as exposure to loud noises.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Given the Veteran's 
seemingly credible statements, he was at least as likely as 
not subjected to loud noises during his active military 
service as alleged.

Post-service medical records from the VA Medical Center 
(VAMC) in Birmingham, Alabama, show treatment for hearing 
loss and other problems concerning the ear as early as 
November 1993.  He has been diagnosed with bilateral hearing 
loss.  In November 1993, it was noted that the Veteran had a 
history of hearing loss for 20 years.  The Veteran stated 
that ear surgery was performed by a Dr. Pappas in the 1970s.  
At an August 1994 VA audiological examination in connection 
with a pension claim, the Veteran reported that he had 
experienced decreased hearing since 1953.  At that time he 
reported in-service exposure to loud gunfire in addition to 
loud noise while working in the engine room.

More recent treatment records from the Birmingham VAMC 
reflect treatment for hearing loss and other ear problems.  
In May 2007, a VA otolaryngologist stated that he believed 
the Veteran's current surfaceable sensorineural hearing loss 
of the left ear was due to his past military noise exposure.  
The physician did not say why he thought so.  He also did not 
address the origin of the Veteran's right ear sensorineural 
hearing loss other than to comment that there was a history 
of cholesteatoma.

The Board notes that VA will provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded an examination.  In 
light of the evidence suggestive of in-service noise 
exposure, a current diagnosis of the claimed disability, and 
an indication that the two may be related, the Board finds 
that a remand for a VA medical examination and opinion are 
warranted.

The Veteran should therefore be scheduled for a VA 
audiological examination in order to determine whether he in 
fact has impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008) (impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).

In addition to the audiological examination, a medical nexus 
opinion should be requested from the examiner in order to 
determine whether any identified hearing loss is related to 
the Veteran's active military service, including in-service 
noise exposure.

As noted previously, the Veteran apparently was treated by a 
Dr. Pappas in the 1970s.  The Veteran should be sent a letter 
asking him to provide the necessary information in order for 
VA to assist him in obtaining potentially relevant records 
from Dr. Pappas.  The Veteran should also be asked to submit 
any records that he possesses from Dr. Pappas.

In November 1995, the Veteran stated that he was in receipt 
of disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that obtaining SSA 
records has relevance in that the evidence may provide a more 
accurate medical history.  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992).  Thus, records should be 
requested from SSA.

It appears that the Veteran continues to receive regular 
treatment at the Birmingham VAMC.  Updated treatment records 
should be obtained in light of the remand.  Additionally, May 
2007 records note that an audiogram was created after a 
hearing evaluation.  A copy of the audiogram should be 
associated with the claim file.

Accordingly, this case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking 
him to provide the necessary information 
in order for VA to assist him in 
obtaining potentially relevant records 
from a Dr. Pappas that he referred to in 
1993 and 1994 concerning treatment in the 
1970s.  Ask him to submit any relevant 
records that he possesses that were 
produced by Dr. Pappas.

2.  Obtain the Veteran's more recent 
treatment records (since August 2007) 
from the Birmingham VAMC and associate 
the records with the claim folder.  Also, 
obtain the March 2007 audiogram from that 
facility.

3.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of any hearing loss.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2008).)  The entire claim file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  A history of the Veteran's 
in-service and post-service noise 
exposure should be noted.  The examiner 
should specifically indicate whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).

With respect to any diagnosed hearing 
loss, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any hearing loss is related to the 
Veteran's active military service, to 
include the Veteran's stated noise 
exposure in connection with working in 
the engine room.  The examiner should 
also address the possibility of post-
service onset.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  An opinion should be 
provided for each ear.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5. After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

